Exhibit 99.2 PRINCIPAL SOLAR, INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENTS OF OPERATIONS For the Year Ended December 31, 2012, and For the Three Months Ended March 31, 2013 Effective June 17, 2013, Principal Solar, Inc. ("PSI" or "Company") entered into an acquisition agreement with Vis Solis, Inc., a Tennessee limited liability company, and AstroSol, Inc., a Tennessee corporation (together "Co-Sellers"), the members of Powerhouse One, LLC (“Powerhouse”), whereby 89% of the outstanding membership interests of Powerhouse were exchanged for $6,200,000 in cash. Combined with its then existing operations, the acquisition of Powerhouse gave the Company greater scale and greater geographic diversification, both important aspects to its overall business plan. At the time of acquisition, the four solar arrays owned by Powerhouse had a remaining estimated useful life of 23 years (being first placed in service in 2011), and power generated is sold to a utility in Franklin County Tennessee under a PPA having a fixed premium of $0.12 per kilowatt-hour (“kWh”) over scheduled rates provided by the U.S. General Services Administration ("GSA-1"), currently approximately $0.10 per kWh, resulting in a forecasted rate of $0.22 per kWh through 2021, and a market rate based upon the GSA-1 scheduled rate for the remaining 10 years of the initial 20 year term. The acquisition was accounted for as a business combination under Financial Accounting Standards Board Accounting StandardCodification Section 805, Business Combinations (“ASC 805”), and was entered into in order to acquire the solar arrays. As part of the acquisition, 46,010 shares were issued to Co-Sellers in consideration for the right to acquire their remaining 11% noncontrolling interest for $766,827 within one year from the initial acquisition date. The value of the noncontrolling interest was pro-rated based upon the negotiated value of the equity interest acquired by the Company. Additional financing was provided by the sale of 2,909,091 shares of common stock and the incurrence of $5,050,000 of debt to Bridge Bank, National Association with an interest rate of 7.5% annually. The following unaudited pro forma condensed combined statements of operations give effect to the acquisition by the Company in a transaction to beaccounted for under the acquisition method of accounting in accordance with ASC 805. The unaudited pro forma condensedcombined statements of operations are based on the historical statements of operations of PSI and the historical consolidated statements of operations of Powerhouse, and combines theresults of operations of PSI and Powerhouse for the year ended December 31, 2012, and the three months ended March 31, 2013, giving effect to the acquisition as if it occurred on January 1 of the earliest period presented. Because a consolidated balance sheet including the assets, liabilities, and equity of Powerhouse has been reported since the acquisition date, no pro forma balance sheet has been included herein. Thehistorical financial information has been adjusted in the unaudited pro forma condensed combined statements of operations to give effect to pro forma events thatare directly attributable, factually supportable, and expected to have acontinuing impact on the combined results. In addition, the unaudited pro forma condensed combined statements of operations do not reflect any of the synergiesor cost reductions that may result from the acquisition and do not include any costs or other one-time charges that may be incurred in connection withPowerhouse operations. These unaudited pro forma condensed combined financial statements are for informational purposesonly. They do not purport to indicate the results that would have actually been obtained had the acquisition been completed on the assumed date or for the periodpresented, or which may be realized in the future. The following presents the preliminary estimated fair values of the net assets acquired pending obtaining an appraisal of certain assets based on assumptions we believe unrelated market participants would use based on observable and unobservable marketplace factors: Cash $ 122,786 Accounts receivable Solar arrays Noncontrolling interest ) Net purchase price $ 6,200,000 PRINCIPAL SOLAR, INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS For the Three Months Ended March 31, 2013 PSI Powerhouse One, LLC Pre-Acquisition Operations Pro Forma Adjustments Combined Pro Forma Results Revenues Power generation $ 5,308 $ 175,044 $ 180,352 Other 2,567 2,567 Total revenues 7,875 175,044 182,919 Cost of revenues Depreciation - 66,486 66,486 Direct operating costs 13,658 27,906 41,564 Total cost of revenues 13,658 94,392 108,050 Gross profit (loss) ) 80,652 74,869 General and administrative expenses 510,744 7,016 517,760 Operating income (loss) ) 73,636 ) Other (income) expense Interest expense 21,606 94,275 5,504 (a) 121,385 Other income - (4 ) (4 ) Total other expense 21,606 94,271 121,381 Income (loss) before provision for income taxes ) ) ) Provision for state income taxes 450 450 Net income (loss) Less: Income attributable to noncontrolling interest in subsidiary - 8,100 (b) 8,100 Net income (loss) attributable to common stockholders $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted 14,946,135 2,955,101 (c) 17,901,236 (a) Net aditional interest expense that would have been incurred if the acquisition had occurred at the beginning of the period (b) Net income of Powerhouse One, LLC attributable to the noncontrolling interests (c) Shares issued in connection with the acquisition outstanding for the full period PRINCIPAL SOLAR, INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS Year Ended December 31, 2012 PSI Powerhouse One, LLC Pro Forma Adjustments Combined Pro Forma Results Revenues Power generation $ 17,045 $ 887,497 $ 904,542 Other 18,483 18,483 Total revenues 35,528 887,497 923,025 Cost of revenues Depreciation 22,424 265,947 288,371 Direct operating costs 52,423 128,438 180,861 Total cost of revenues 74,847 394,385 469,232 Gross profit (loss) ) 493,112 453,793 General and administrative expenses 2,701,282 8,403 2,709,685 Operating income (loss) ) 484,709 ) Other (income) expense Interest expense 50,332 499,406 ) (a) 449,446 Other income - ) ) Total other expense 50,332 489,791 439,831 Loss before provision for income taxes ) ) ) Provision for state income taxes 1,901 1,208 3,109 Net (loss) Less: Income attributable to noncontrolling interest in subsidiary - 54,243 (b) 54,243 Net loss attributable to common stockholders $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted 14,655,252 2,955,101 (c) 17,610,353 (a) Net additional interest expense that would have been incurred if the acquisition had occurred at the beginning of the period (b) Net income of Powerhouse One, LLC attributable to the noncontrolling interests (c) Shares issued in connection with the acquisition outstanding for the full period
